DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 10 and 24 – 36 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein inter alia, a method comprising: charging a rechargeable battery of an unmanned aerial vehicle using an electromagnetic field of a high voltage power line and a recharging system of the unmanned aerial vehicle; and flying the unmanned aerial vehicle a specified distance from the high voltage power line during the charging, wherein the specified distance is a maximum length from the high voltage power line while maintaining a pre-defined value for efficiency of the recharging system of the unmanned aerial vehicle, and wherein the pre-defined value for efficiency is a maximum value for efficiency.
Regarding claims 2 – 10, the claims are dependent upon claim 1 and are therefore allowable. 
Regarding claim 24, the prior art does not teach or suggest the combination of wherein, inter alia, 
Regarding claims 25 – 32, the claims are dependent upon claim 24 and are therefore allowable.
Regarding claim 33, the prior art does not teach or suggest the combination of wherein, inter alia, a method comprising: charging a rechargeable battery of an unmanned aerial vehicle using an electromagnetic field of a high voltage power line and a recharging system of the unmanned aerial vehicle; and flying the unmanned aerial vehicle a specified distance from the high voltage power line during the charging, wherein the specified distance is a maximum length from the high voltage power line while maintaining a pre-defined value for efficiency of the recharging system of the 
Regarding claims 34 – 36, the claims are dependent upon claim 33 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/22/2020 with respect to 1-10 and 24-36 have been fully considered and are persuasive.  The rejection of claims 1 - 10, and 24 - 36 has been withdrawn.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859